Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alfred S. Nugent IV (Registration No. 68,982) on 9/01/2022.

	An amendment to claims 4, and 6 was made.  The application has been amended as follows:
	
In the claims:
Claim 4 (Amended): 
	Line 6: injecting the colorant into [[a]] the second colorant port at a location along the length of the
	
Claim 6 (Amended): 
	Line 4: injecting a plurality of colorant into the polymer stream at a plurality of locations

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742